Title: To John Adams from Benjamin Rush, 28 September 1782
From: Rush, Benjamin
To: Adams, John



Philada: Septemr 28. 1782
My dear friend

Accept of my congratulations upon the Success of your negociations at the Hague. Your countrymen are not insensible of your Zeal and industry in effecting the important event of a connection with the States of Holland. Our hearts vibrate with the hearts of those honest republicans whose petitions and memorials opened the eyes of their rulers to acknowledge our independance. The tories themselves express a Satisfaction in a Union with a nation of a religion, and of manners similar to those of the Americans. Blessed Union! founded in wisdom—policy—and interest! May it continue (to use an Indian phrase) while the Sun shines and the rivers flow.
Liberty and independance thrive in our country, and we every day become more and more unbritished in our laws—manners and ideas of every thing. Our habits are already those of old republicans, and we talk of our constitutions as if they had been the legacies of our ancestors. The Order and tranquility which prevail every where among us would make a stranger beleive that he was in one of the best established governments in Europe. O! liberty—liberty who would follow thee blindfold!
The depradations upon our trade during the last year have prevented our paying the Sum demanded by congress last year in taxes. Philada has however paid its quota with a degree of punctuality and chearfulness that does honor the republican Spirit.
You will see in some of our papers published last Summer some essays upon a navy under the Signature of Leonidas that have been ascribed to me.
The wealth—the Sense and the Virtue of Pensylvania have all come forth at last in favor of the revolution. The faction that usurped the power of the state in 1776 have become as contemptible as they were weak and wicked.

With great respect I am my dear friend yours most sincerely
Benjn Rush

